                             Case 8:18-cv-02421-CBD Document 49-4 Filed 02/05/21 Page 1 of 9

   Date      Timekeeper      Hours                                        Description                                            Rate        Total
3/15/2018    Philip Zipin      1.8 Conf w/client re OT and wage claims, and retaliatory discharge                              $ 450.00     $810.00
3/16/2018    Philip Zipin      1.2 Draft letter to Cassandra Castro; review file                                               $ 450.00     $540.00
                                   Email correspondence w/client; review and revise demand letter; conf w/paralegal re
3/19/2018    Philip Zipin      0.5 creating damages spreadsheet                                                                $   450.00   $225.00
3/20/2018    Keron Cruz       1.47 Work on damages calculations spreadsheet                                                    $   135.00   $198.45
3/20/2018    Keron Cruz        0.2 Conf/ with PZ to review damages spreadsheet.                                                $   135.00   $27.00
3/21/2018    Keron Cruz        0.8 Revise damages spreadshet                                                                   $   135.00   $108.00
3/22/2018    Keron Cruz        0.2 Revise damages spreadsheet.                                                                 $   135.00   $27.00
3/22/2018    Philip Zipin      0.4 Review damages spreadsheet; revise, edit, and transmit demand letter                        $   450.00   $180.00
 6/3/2018    Philip Zipin      0.8 Review file; begin preparation of Complaint                                                 $   450.00   $360.00
 6/6/2018    Philip Zipin      1.6 Review file; draft Complaint; email to client re same                                       $   450.00   $720.00
 6/7/2018    Philip Zipin      0.6 TC client; review email from client; revise and finalize Complaint                          $   450.00   $270.00
6/10/2018    Philip Zipin      0.3 Review email from client re final changes to Complaint; finalize Complaint                  $   450.00   $135.00
                                   Draft cover letter to Montgomery County for the filing of Complaint. Fill out Civil Cover
6/12/2018    Keron Cruz        0.3 Sheet.                                                                                      $   135.00   $40.50
6/19/2018    Keron Cruz        0.1 T/C with Marcella Latorre. She is interested in joining case.                               $   135.00   $13.50
6/19/2018    Keron Cruz        0.1 Email Ms. Latorre's contact info to PZ,                                                     $   135.00   $13.50
6/22/2018    Keron Cruz        0.1 T/C with Marcella Latorre. Wants to speak with PZ. Transfer to PZ.                          $   135.00   $13.50
6/29/2018    Keron Cruz        0.1 Request service via Richard Fallin.                                                         $   135.00   $13.50

                                     Kara Maciel 202-909-2730 called office to introduce herself and said she was counsel
6/28/2018    Keron Cruz       0.1    for Whole Kids Acamedy. She said she would accept service on behalf of her client.      $ 135.00       $13.50
                                     Called Ms. Maciel to confirm preference for acceptance of service either mail or email.
7/2/2018     Keron Cruz       0.1    No answer. Left VM.                                                                     $ 135.00       $13.50
                                     Per PZ, stop request of service via Richard Fallin and mail out Complaint and Writs of
7/2/2018     Keron Cruz       0.1    Summons from our office.                                                                $ 135.00       $13.50

 7/2/2018     Keron Cruz      0.3    Draft cover letter and mail Complaint and Writ of Summons to OC via Certified Mail.       $   135.00   $40.50
7/16/2018     Philip Zipin     1     Conf w/client re OT and wage claims                                                       $   475.00   $475.00
7/25/2018     Philip Zipin    0.3    Review WKA Employee Handbook                                                              $   475.00   $142.50
 8/4/2018     Philip Zipin    0.2    Email communication w/client re status of case                                            $   475.00   $95.00
8/15/2018   Anthony Bizien    0.1    Review corr. from Court re: Notice of Removal; review file.                               $   250.00   $25.00
9/21/2018     Keron Cruz      0.1    Email client re: scheduling appointment with PZ to discuss case.                          $   135.00   $13.50
                              Case 8:18-cv-02421-CBD Document 49-4 Filed 02/05/21 Page 2 of 9

9/21/2018     Philip Zipin    0.3   Review Court Orders and other communication                                            $ 475.00    $142.50
9/24/2018     Keron Cruz      0.1   Email client re: appt with PZ on 9/25/18 at 4:30pm (tentatively).                      $ 135.00    $13.50

9/27/2018      Philip Zipin   0.2   Email correspondence w/opp counsel; review and revise draft of Initial Status Report   $ 475.00     $95.00
9/27/2018    Anthony Bizien   0.1   Review corr. between PZ and OC re: joint status report.                                $ 250.00     $25.00
9/27/2018    Anthony Bizien   0.2   Review scheduling order.                                                               $ 250.00     $50.00

9/27/2018     Brenda Arias    0.1   T/c w/ Yulisa Delgado - Keron says she may be a witness and will speak with her.        $ 135.00    $13.50
                                    T/C with Ms. Castro. Client confirmed appointment for 10/1/18 at 4:30. Marcela
9/27/2018     Keron Cruz      0.1   Latorre Munoz and Julissa Delgado will also be in attendance.                           $ 135.00    $13.50
                                    Review corr from client confirming 10/1/18 4:30pm appointment. Ms. Castro's email
                                    also states the following teachers attending: Marcela Latorre, Yulisa Delgado, Elena de
                                    la Jara, Sandra Espinoza
                                    & Jennifer Duran. Forward email to PZ.
10/1/2018     Keron Cruz      0.1                                                                                           $ 135.00    $13.50
                                    Per PZ, see if client can come closer to 4:45pm as PZ has new client coming in at 3:30.
10/1/2018     Keron Cruz      0.1   Awaiting reply back from client to confirm new time.                                    $ 135.00    $13.50
                                    Meeting w/clients and witness to discuss claims of failure to pay OT, wages, and
10/1/2018      Philip Zipin   2.5   retaliatory discharge                                                                   $ 475.00   $1,187.50
10/4/2018      Philip Zipin   0.3   Draft Motion to File Amended Complaint                                                  $ 475.00    $142.50
10/5/2018    Anthony Bizien   0.1   Review paperless notice re: cancellation of Rule 16 Conference.                         $ 250.00    $25.00
                                    Email correspondence w/opp counsel re filing of Amended Complaint; tc opp counsel
10/5/2018     Philip Zipin    2.1   re same; draft First Amended Complaint                                                  $ 475.00   $997.50
                                    TC opp counsel; review draft of First Amended Complaint; email to opp counsel re
                                    various issues, including tolling of claims; review documents rec'd from Yulisa Delgado
10/9/2018     Philip Zipin    1.1   re hours worked                                                                         $ 475.00   $522.50
                                    Review file and prepare updated damages summary for demand for clients to opp
10/31/2018    Philip Zipin    0.9   counsel                                                                                 $ 475.00   $427.50
                                    TCs clients re damages and demand; revise settlement demand; prepare memo re
11/1/2018    Philip Zipin     1.2   same                                                                                    $ 475.00   $570.00
11/2/2018    Philip Zipin     0.6   Review damages summary; email to opp counsel re settlement demand                       $ 475.00   $285.00
12/6/2018    Philip Zipin     0.3   Email correspondence w/opp counsel, clients; tc opp counsel re early ADR                $ 475.00   $142.50
12/10/2018   Philip Zipin     0.1   Email correspondence w/client re early ADR                                              $ 475.00   $47.50
12/13/2018 Anthony Bizien     0.1   Review corr. from court re: scheduling mediation.                                       $ 250.00   $25.00
                              Case 8:18-cv-02421-CBD Document 49-4 Filed 02/05/21 Page 3 of 9



12/14/2018     Philip Zipin   0.3   Email exchanges w/client, opp counsel, Court re mediation date and prep therefor         $   475.00   $142.50
12/14/2018   Anthony Bizien   0.1   Review corr. from court re: holding mediation date.                                      $   250.00   $25.00
12/15/2018   Anthony Bizien   0.1   Review corr. from OC to court re: scheduling mediation.                                  $   250.00   $25.00
12/17/2018   Anthony Bizien   0.1   Review corr. from Court re: scheduling mediation.                                        $   250.00   $25.00
12/19/2018   Anthony Bizien   0.1   Review corr. from PZ and OC re: scheduling mediation.                                    $   250.00   $25.00
                                    Email correspondence w/opp counsel re rescheduling of mediation; tc opp counsel re
12/20/2018   Philip Zipin     0.2   same                                                                                     $ 475.00      $95.00
12/21/2018 Anthony Bizien     0.1   Review Order scheduling mediation and Order re: Joint Status Report.                     $ 250.00      $25.00
                                    Review file and prep for meeting w/clients re mediation; meeting w/clients to prep for
12/27/2018    Philip Zipin    1.8   mediation                                                                                $ 475.00     $855.00
12/31/2018    Philip Zipin    1.6   Review file; draft mediation letter to Judge Day                                         $ 475.00     $760.00
2/12/2019     Philip Zipin    0.2   Email correspondence w/client re letters of support from parents                         $ 475.00     $95.00
                                    TC w/ Axel Reyes (703-935-9292). Email PZ re: Mr. Reyes request to speak w/ PZ as to
2/21/2019     Keron Cruz      0.1   potentially serving as witness for wife, Yulissa Delgado.                                $   135.00    $13.50
2/25/2019     Keron Cruz      0.1   Email PZ Axel Reyes (Husband of Yulissa Delgado) contact information.                    $   135.00    $13.50
2/27/2019     Philip Zipin    0.2   Email correspondence w/client re mediation                                               $   475.00    $95.00
2/28/2019     Philip Zipin    0.2   TC w/Axel Reyes re his witness testimony                                                 $   475.00    $95.00
                                    Review file; prepare mediation letter to Judge Day; draft demand letter to opp
 3/1/2019     Philip Zipin    4.2   counsel; meeting w/clients re mediation and settlement position                          $ 475.00     $1,995.00
                                    Review and reply to email from witness; review WKA Tuition Fees and Schedule for
 3/4/2019     Philip Zipin    0.4   2018-19                                                                                  $   475.00   $190.00
 3/7/2019     Philip Zipin    1.5   Review file; revise and recalculate damages; revise letter to Judge Day                  $   475.00   $712.50
 3/7/2019     Keron Cruz      0.3   Revise damages calculations spreadsheet.                                                 $   135.00   $40.50
 3/8/2019     Keron Cruz      0.1   Email Judge Day letter from PZ.                                                          $   135.00   $13.50

 3/8/2019     Philip Zipin    0.2   Review letter from opp counsel re settlement offer; email to clients re same             $   475.00    $95.00
3/12/2019     Philip Zipin    0.2   Email correspondence w/Court, clients re mediation                                       $   475.00    $95.00
3/15/2019     Philip Zipin     1    Mediation prep.                                                                          $   475.00    $475.00
3/15/2019     Philip Zipin     6    Mediation.                                                                               $   475.00   $2,850.00
                                    Review supporting letter from Aurora; email correspondence w/same; review file and
3/14/2019     Philip Zipin    0.8   prep for mediation                                                                       $ 475.00     $380.00
                                    Create Dropbox link for PZ and client. Contains 8.29.18 corr from OC along with
3/15/2019     Keron Cruz      0.1   Exhibits A-O.                                                                            $ 135.00      $13.50
                              Case 8:18-cv-02421-CBD Document 49-4 Filed 02/05/21 Page 4 of 9

3/17/2019    Philip Zipin     0.5   Review letter and documents from opp counsel                                              $ 475.00     $237.50
                                    Review email and draft Joint Motion for Protective Order and Joint Status Report from
3/25/2019    Philip Zipin     0.3   opp counsel; email to opp counsel re changes to same                                      $ 475.00     $142.50
                                    TC Judge Day's chambers; email correspondence w/opp counsel, client re mediation
4/15/2019    Philip Zipin     0.3   continuation, document production                                                         $ 475.00     $142.50
                                    Email correspondence w/opp counsel; meeting w/clients to prepare for mediation
 5/9/2019    Philip Zipin     2.9   continuation                                                                              $ 475.00     $1,377.50
5/10/2019    Keron Cruz       0.2   Per PZ, redact client documents. Email PZ batestamped CASTRO 001-017.                     $ 135.00      $27.00
                                    Revise and edit email to opp counsel; review redacted letters from parents and fellow
5/10/2019    Philip Zipin     0.5   teachers                                                                                  $ 475.00     $237.50

5/14/2019    Keron Cruz       0.2   Conf. w. PZ re: revision of Castro damages and start of Marcella Latorre damages ss.      $ 135.00      $27.00

5/14/2019    Philip Zipin     1.9   Review and organize file; review tax returns from Defendants; draft letter to Judge Day   $   475.00   $902.50
5/17/2019    Keron Cruz       0.4   Review Cintya Castro damages calculations ss.                                             $   135.00   $54.00
5/17/2019    Keron Cruz       0.1   Conf. w/ PZ re: revised Castro damages ss.                                                $   135.00   $13.50
5/17/2019    Keron Cruz       0.4   Review Marcela Latorre documents. Create damages calculation ss.                          $   135.00   $54.00
5/20/2019    Keron Cruz       0.1   Revise Castro damages ss. Finalize ss.                                                    $   135.00   $13.50
                                    Conf w/ PZ re: Marcela Latorre timecard reports. TC w/ client for clarification of
5/20/2019    Keron Cruz       0.2   calculating non-recorded time.                                                            $ 135.00     $27.00
5/20/2019    Philip Zipin     0.3   Confs w/paralegal re revised damages totals                                               $ 475.00     $142.50

5/21/2019 Jackeline Londono   0.2   T/C with Julesa Delgado re: mediation tomorrow. Will email info of mediation to her.      $ 135.00      $27.00
5/21/2019     Keron Cruz      0.1   Text mediation details to all plaintiffs.                                                 $ 135.00      $13.50
                                    Work on Marcela Latorre calculation spreadsheet. Conf. w/ PZ re: calculations. Revise
5/21/2019    Keron Cruz       0.3   ss for final calculation damages.                                                         $ 135.00      $40.50
5/21/2019    Keron Cruz       0.5   Create Yulisa Delgado damages calculations ss.                                            $ 135.00      $67.50
                                    TCs Judge Day, confs w/paralegal re updating damages spreadsheets; prep for
5/21/2019    Philip Zipin     0.8   mediation continuation                                                                    $ 475.00     $380.00

5/22/2019    Philip Zipin     5.5   Mediation Continuation; confs w/associates and clients re status and strategy             $   475.00   $2,612.50
5/21/2019    Keron Cruz       0.1   Conf. w/ PZ re: Yulisa Delgado damages calculation ss.                                    $   135.00    $13.50
5/21/2019    Keron Cruz       0.4   Update Mediation binder in preparation of mediation continuation.                         $   135.00    $54.00
 6/3/2019    Philip Zipin     0.4   Review file; email to opp counsel re status                                               $   475.00    $190.00
                               Case 8:18-cv-02421-CBD Document 49-4 Filed 02/05/21 Page 5 of 9

6/26/2019    Roy Lyford-Pike   0.3   Conf. w/ PZ                                                                                 $   260.00   $78.00
 7/8/2019    Anthony Bizien    0.1   Review Order granting Motion to Withdraw as counsel.                                        $   250.00   $25.00
 7/8/2019    Anthony Bizien    0.1   Review corr. from court re: pro se parties.                                                 $   250.00   $25.00
7/16/2019    Roy Lyford-Pike   0.2   Review file                                                                                 $   260.00   $52.00
7/19/2019      Philip Zipin    0.3   Conf w/RLP re filing of Amended complaint and drafting of discovery                         $   475.00   $142.50
                                     Review file (0.1); prepare Notice of Entry of Appearance, revise and edit same, file
7/24/2019    Roy Lyford-Pike   0.3   same (0.2)                                                                                  $   260.00   $78.00
7/24/2019    Roy Lyford-Pike   0.1   Review corr. from court                                                                     $   260.00   $26.00
7/19/2019    Roy Lyford-Pike   0.3   Conf w/PZ re filing of Amended complaint and drafting of discover                           $   260.00   $78.00
7/24/2019    Anthony Bizien    0.1   Review RLP Notice of Appearance.                                                            $   250.00   $25.00
7/24/2019    Roy Lyford-Pike   0.1   Conf. w/ PZ                                                                                 $   260.00   $26.00
 8/7/2019    Anthony Bizien    0.1   Review bankruptcy documents.                                                                $   250.00   $25.00
8/13/2019    Roy Lyford-Pike   0.3   Review file; review judge's order re: withdrawal; review docket                             $   260.00   $78.00
8/21/2019    Roy Lyford-Pike   0.2   Review notice of filing of case in bankruptcy court                                         $   260.00   $52.00
8/21/2019    Roy Lyford-Pike   0.2   Review bankruptcy filings                                                                   $   260.00   $52.00
 9/8/2019    Roy Lyford-Pike   0.5   Review bankruptcy filings, update calendar and tasks                                        $   260.00   $130.00
 9/9/2019    Roy Lyford-Pike   0.2   Conf. w/ PZ re: status of case                                                              $   260.00   $52.00

9/13/2019    Roy Lyford-Pike   0.6   Review file; prepare suggestion of bankruptcy; revise and edit same; file same              $ 260.00     $156.00
                                     Review file; legal research re: defendant's identities; review docket and all filings;
11/8/2019 Roy Lyford-Pike      2.5   prepare first amended complaint                                                             $ 260.00     $650.00
11/15/2019 Roy Lyford-Pike     0.2   Conf. w/ PZ re: status of case                                                              $ 260.00     $52.00
                                     TC with Delgado regarding a call she received last week. Conference with RLP
11/22/2019    Ariel Anzora     0.1   confirming he called.                                                                       $ 135.00     $13.50
                                     Review file; prepare notice of proofs of claims for all plaintiffs; revise and edit same;
12/9/2019 Roy Lyford-Pike      1.7   file same                                                                                   $ 260.00     $442.00
12/10/2019 Roy Lyford-Pike     1.1   Review and revise amended complaint; file same                                              $ 260.00     $286.00
                                     Review bankruptcy motion for approval of assumption of unexpired lease and order
12/10/2019   Roy Lyford-Pike   0.4   granting same                                                                               $   260.00   $104.00
 1/8/2020    Roy Lyford-Pike   0.2   Conf. w/ PZ re: status of case                                                              $   260.00   $52.00
1/10/2020     Caitlin Banez    0.1   TC w/ Mr. Gilman for RLP. Email RLP.                                                        $   135.00   $13.50
1/16/2020    Roy Lyford-Pike   0.1   LM w/ OC re: status of case                                                                 $   260.00   $26.00
1/26/2020    Roy Lyford-Pike   0.2   Status check on file; review all tasks and deadlines                                        $   260.00   $52.00
4/23/2020    Roy Lyford-Pike   0.6   Review defendant's MTD bankruptcy                                                           $   260.00   $156.00
                                 Case 8:18-cv-02421-CBD Document 49-4 Filed 02/05/21 Page 6 of 9

4/23/2020    Roy Lyford-Pike     0.3   Review defendants' motion to shorten time to file response                                     $ 260.00     $78.00
                                       Review bankruptcy filings by Esler individuals (0.5); TC w/ PZ re: same and litigation
4/23/2020    Roy Lyford-Pike     0.8   strategy (0.2); update calendar and tasks (0.1)                                                $   260.00   $208.00
4/23/2020    Roy Lyford-Pike     0.2   Review corr. from bankruptcy lawyer re: MTD and motion to shorten time                         $   260.00   $52.00
4/23/2020    Roy Lyford-Pike     0.1   Review order from bankruptcy court granting motion to shorten time                             $   260.00   $26.00
4/20/2020    Roy Lyford-Pike     0.3   Review D's amended motion to shorten time and amended notice                                   $   260.00   $78.00
4/27/2020    Roy Lyford-Pike     1.1   Review bankruptcy filings; file proofs of claims for clients                                   $   260.00   $286.00
5/10/2020    Roy Lyford-Pike     0.2   TC w/ PZ re: status of case and next steps                                                     $   260.00   $52.00
 6/3/2020    Roy Lyford-Pike     0.2   Review corrs. from Court re: scheduling recorded phone call                                    $   260.00   $52.00
                                       Review file; review bankruptcy documents; prepare motion for entry of order default;
6/23/2020    Roy Lyford-Pike     2.9   revise and edit same; file same                                                                $ 260.00     $754.00

                                       Prepare for teleconference with Court (0.2); attend teleconference with Court re:
6/24/2020    Roy Lyford-Pike     0.6   status of case (0.3); update calendar and tasks in light of teleconference (0.1)               $   260.00   $156.00
6/24/2020    Roy Lyford-Pike     0.1   Review order from court                                                                        $   260.00   $26.00
6/24/2020    Roy Lyford-Pike     0.2   Conf. w/ PZ re: status of case                                                                 $   260.00   $52.00
 7/6/2020     Caitlin Banez      0.2   Draft quarterly report. Email to RLP for review.                                               $   135.00   $27.00
                                       Review file; prepare plaintiff's status report per court's order; revise and edit same; file
 7/7/2020    Roy Lyford-Pike     1.6   same                                                                                           $   260.00   $416.00
7/21/2020    Roy Lyford-Pike     0.4   Conf. w/ PZ re: status of case and next steps                                                  $   260.00   $104.00
7/23/2020    Roy Lyford-Pike     0.2   Prepare corr. to Marcela Latorre re: status of case                                            $   260.00   $52.00
7/23/2020    Roy Lyford-Pike     1.3   Prepare second amended complaint; revise and edit same; file same                              $   260.00   $338.00
7/23/2020    Roy Lyford-Pike     0.8   Prepare suggestion of bankruptcy; revise and edit same; file same                              $   260.00   $208.00
 8/5/2020    Roy Lyford-Pike     0.2   File review: review all pleadings, orders, deadlines, and calendar                             $   260.00   $52.00
10/1/2020     Caitlin Banez      0.2   Draft quarterly report and email to RLP.                                                       $   135.00   $27.00
                                       Review order from court scheduling conference call for 11/17/20; update calendar and
11/10/2020 Roy Lyford-Pike       0.2   tasks                                                                                          $ 260.00     $52.00
                                       Review corr. from court rescheduling conference call to December 7, update calendar
11/16/2020 Roy Lyford-Pike       0.2   and tasks                                                                                      $   260.00   $52.00
12/4/2020 Anthony Bizien         0.4   Prepare Notice of Withdrawal.                                                                  $   250.00   $100.00
12/7/2020 Roy Lyford-Pike        0.5   Attend recorded call with Chambers and Esler Defendants                                        $   260.00   $130.00
12/7/2020 Roy Lyford-Pike        0.3   Review file and prepare for conference call with chambers                                      $   260.00   $78.00
12/7/2020 Roy Lyford-Pike        0.4   Review file, prepare line correcting earlier statement during recorded call                    $   260.00   $104.00
12/7/2020 David Vidal-Irizarry   0.2   Prepare mailing                                                                                $   135.00   $27.00
                                 Case 8:18-cv-02421-CBD Document 49-4 Filed 02/05/21 Page 7 of 9

12/7/2020 Roy Lyford-Pike        0.2   Review letter order from Court, respond to corr. from PZ re: same                          $   260.00   $52.00
12/8/2020 Roy Lyford-Pike        0.1   Review notice of withdrawal of appearance of AB                                            $   260.00   $26.00
12/16/2020   Philip Zipin        0.5   TC opp counsel and RLP re settlement possibilities; conf w/RLP re same                     $   475.00   $237.50
12/16/2020 Roy Lyford-Pike       0.3   TC opp counsel and PZ re settlement possibilities                                          $   260.00   $78.00

                                       Review file and mediation/settlement notes, tc w/ PZ re: same, confs. w/ BA re:
12/16/2020 Roy Lyford-Pike       0.7   calculation of all new fees and expenses since last mediation date on 5/22/19              $ 260.00     $182.00
12/16/2020 Roy Lyford-Pike       0.2   Prepare corr. to PZ re: calculation of damages and fees for settlement                     $ 260.00     $52.00

12/16/2020 Roy Lyford-Pike       0.2   Follow up conf. w/ PZ re: settlement discussions and conversation to have with clients     $ 260.00     $52.00
                                       T/c w/ clients re: set up Friday call with RLP and PZ. Call set for 3pm. left VM for Ms.
12/16/2020David Vidal-Irizarry   0.2   Castro                                                                                     $   135.00   $27.00
12/16/2020David Vidal-Irizarry   0.1   T/c w/ Ms. Castro re: confirm 3pm call                                                     $   135.00   $13.50
12/18/2020David Vidal-Irizarry   0.1   Connect conference call with plaintiffs and RLP                                            $   135.00   $13.50
12/18/2020   Philip Zipin        0.7   TCs clients and RLP re settlement; tc Linda Thatcher re same                               $   475.00   $332.50
12/21/2020   Philip Zipin        0.3   TC opp counsel re settlement offer; tc RLP re same                                         $   475.00   $142.50
                                       Corresp w/clients, RLP, opp counsel re settlement terms; tcs opp counsel and RLP re
12/22/2020     Philip Zipin      0.9   same                                                                                       $ 475.00     $427.50

12/24/2020 Roy Lyford-Pike       1.5   Prepare settlement agreement; revise and edit same; send same to OC for review             $ 260.00     $390.00
                                       Confs. w/ PZ and OC re: settlement strategy; revise settlement agreement and send to
12/28/2020 Roy Lyford-Pike       0.6   PZ for approval                                                                            $ 260.00     $156.00
12/28/2020   Philip Zipin        0.6   Email and tcs w/RLP, opp counsel re settlement agreement                                   $ 475.00     $285.00
                                       Corrs. w/ PZ and OC finalizing settlement; prepare consent motion to proceed before
12/28/2020 Roy Lyford-Pike       1.1   magistrate judge; send follow up corr. to OC re: same                                      $ 260.00     $286.00
12/29/2020 Roy Lyford-Pike       0.4   Prepare corr. to clients re: settlement agreement for execution                            $ 260.00     $104.00
                                       Review and respond to corr. from PZ re: status of settlement and forward updates to
12/29/2020 Roy Lyford-Pike       0.1   clients                                                                                    $ 260.00     $26.00
                                       Conf. w/ PZ re: status of settlement and preparing joint motion for settlement
12/30/2020 Roy Lyford-Pike       0.4   approval                                                                                   $ 260.00     $104.00
                                       Prepare corr. to OC re: fully executed settlement agreements and joint motion for
12/30/2020 Roy Lyford-Pike       0.2   settlement approval                                                                        $ 260.00     $52.00
 1/4/2021 Roy Lyford-Pike        0.5   Conf. w/ PZ re: status of case and next steps                                              $ 260.00     $130.00
                              Case 8:18-cv-02421-CBD Document 49-4 Filed 02/05/21 Page 8 of 9

                                    Prepare Joint Motion for Settlement Approval; revise and edit same; send same to PZ
1/5/2021    Roy Lyford-Pike   3.1   for review                                                                                 $ 260.00   $806.00
                                    Review draft of Joint Motion for Approval of Settlement; corresp w/RLP and opp
1/6/2021      Philip Zipin    0.5   counsel re same                                                                            $ 475.00   $237.50
                                    Confs. w/ PZ re: additional edits to joint motion for settlement approval; revise and
1/6/2021    Roy Lyford-Pike   1.3   edit same; send same to OC for review                                                      $ 260.00   $338.00
1/6/2021    Roy Lyford-Pike   0.3   File joint motion for settlement approval                                                  $ 260.00   $78.00
                                    Review and respond to corr. from BA re: how to handle checks from Defendant; conf.
1/14/2021   Roy Lyford-Pike   0.5   w/ PZ re: same                                                                             $ 260.00   $130.00
                                    Conf. w/ PZ re: calling Judge Day's chambers re: status of joint motion; leave voicemail
1/25/2021   Roy Lyford-Pike   0.2   with Judge Day's chambers re: same                                                         $ 260.00   $52.00
1/25/2021   Roy Lyford-Pike   0.5   Review order from court denying joint motion for settlement approval                       $ 260.00   $130.00
1/25/2021   Roy Lyford-Pike   0.1   Review corr. from OC re: order denying joint motion                                        $ 260.00   $26.00
                                    Review Order denying motion for judicial approval; conf w/RLP re same and
                                    supplementing record; tc opp counsel re same; review draft of renewed Motion to
1/26/2021     Philip Zipin    0.8   Approve Settlement                                                                         $ 475.00   $380.00
                                    Prepare renewed joint motion for approval; revise and edit same; conf. w/ PZ re:
1/26/2021   Roy Lyford-Pike   2.9   same; prepare corr. to OC re: same                                                         $ 260.00   $754.00
                                    Revise and edit joint motion for settlement approval; rebuild damages calculations;
1/27/2021   Roy Lyford-Pike   2.7   compile and arrange all exhibits; give to PZ for review                                    $ 260.00   $702.00

1/27/2021     Philip Zipin    0.6   Review and edit Renewed Motion for Approval of Settlement; conf w/RLP re same              $ 475.00   $285.00
                                    Review PZ's edits to renewed joint motion for settlement approval; final review of
1/28/2021   Roy Lyford-Pike   0.5   same; forward to OC for review and approval                                                $ 260.00   $130.00
                                    Review corr. from OC re: edits to renewed joint motion; revise and edit same; compile
                                    exhibits to same and send to OC for review; legal research re: Saman and other
                                    caselaw concerning approval of FLSA settlements in the D. Md.; send corr. to OC re:
2/2/2021    Roy Lyford-Pike   2.6   same                                                                                       $ 260.00   $676.00
2/3/2021    Roy Lyford-Pike   0.2   Conf. w/ PZ re: joint motion for settlement approval                                       $ 260.00   $52.00

                                    Review corr. from OC with additional edits by her client to the joint motion; revise and
2/4/2021    Roy Lyford-Pike   1.7   edit join motion and annotate same; send to OC with comments for review                  $ 260.00     $442.00
2/5/2021    Roy Lyford-Pike   0.1   Review and respond to corr. from OC re: OK to file renewed motion                        $ 260.00     $26.00
                             Case 8:18-cv-02421-CBD Document 49-4 Filed 02/05/21 Page 9 of 9

                                   Finalize renewed joint motion; revise and edit same; prepare, collect, and organize
2/5/2021   Roy Lyford-Pike   1.1   exhibits; file same                                                                     $ 260.00    $286.00

                                                                                                             TOTAL FEES:              $40,459.95
